Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violent conduct, creating a disturbance, harassment, refusing a direct order and making threats. The Attorney General has informed this Court that the determina*1035tion at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, because petitioner has been afforded all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of Roman v Goord, 41 AD3d 1102, 1102 [2007]).
Cardona, P.J., Mercure, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.